ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on August 3, 1965 (178 So.2d 135) affirming the summary final judgments of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed November 23, 1966 (193 So.2d 601) and mandate dated February 3, 1967, now lodged in this court, quashed this court’s *922judgment and remanded the cause for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida:
Now, therefore, It is Ordered that the mandate of this court issued in this cause on September 10, 1965 is withdrawn, the opinion and judgment of this court filed on August 3, 1965 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the summary final judgments of the circuit court appealed from are reversed and the cause is remanded for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in,the circuit (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).